--------------------------------------------------------------------------------

 
                                                                                    Exhibit
10.2
 
 
Promotion License Agreement


This Promotion License Agreement (this "Agreement") is made as of September 6,
2006, between KnowFat Franchise Company, Inc., a Delaware Corporation
("KnowFat") and George Foreman Ventures, LLC, a Delaware limited liability
company ("GFVentures" and together with KnowFat, the "Parties").  Terms not
otherwise defined herein shall have the meanings ascribed to them in the
Services Agreement (defined below).
 
WHEREAS, concurrently herewith, the Parties have entered into a certain Services
Agreement (the "Services Agreement"), pursuant to which KnowFat agreed to issue
common stock and make certain payments to GFVentures in exchange for the license
granted and services to be performed under this Agreement;
 
WHEREAS, GFVentures is the sole and exclusive owner of the right to use the
name, likeness and other publicity rights of George Foreman ("Celebrity")
identified more fully on Exhibit B attached hereto (the "Property") in
connection with the promotion of restaurants and retail stores;
 
WHEREAS, GFVentures has the power and authority to grant to KnowFat the right,
privilege and license to use the Property in connection with the promotion of
restaurants operated by KnowFat and its franchisees (the "Restaurants") and the
retail stores operated by KnowFat and its franchisees located on the premises of
the Restaurants that sell nutritional products (the "Stores"); and
 
WHEREAS, KnowFat desires to obtain from GFVentures a license (subject to the
terms and conditions hereof, including, without limitation, Section 1 below) to
use the Property in connection with the promotion of the Restaurants and the
Stores and to manufacture and distribute promotional materials in connection
with the promotion of the Restaurants and the Stores.
 
NOW, THEREFORE, in consideration of the Services Agreement and the foregoing
premises and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
 
Section 1.                          Grant.
 
Subject to the terms and conditions hereof, GFVentures hereby grants KnowFat the
world-wide non-exclusive license to use the Property during the Term in
connection with the promotion of the Restaurants and the
Stores.  Notwithstanding any implication herein to the contrary, KnowFat shall
be prohibited from developing, selling or otherwise distributing any products
that utilize any element of the Property without the prior written approval of
GFVentures, which approval may be withheld by GFVentures in its sole discretion.
 
Section 2.                          Services.
 
2.1.                      GFVentures shall cause Celebrity to perform the
services outlined on Exhibit A (the “Services”) during the Term
 
 
 
 

--------------------------------------------------------------------------------


 
 
2.2.                      Celebrity shall perform the Services at times and
places reasonably convenient to Celebrity.  KnowFat acknowledges that Celebrity
shall not be required to perform services on any Saturday or Sunday, nor to
perform services on any Wednesday outside of Houston or that would conflict with
Celebrity's community and religious obligations on such day.
 
Section 3.                         Term and Termination.
 
3.1.                      The license granted pursuant to this Agreement will
commence on the Closing Date and continue through the Term, unless sooner
terminated pursuant to this Agreement or the Services Agreement.
 
3.2.                      KnowFat may terminate this Agreement after the Closing
by giving written notice to GFVentures in the event that GFVentures is in breach
of any of its material obligations under this Agreement or the Services
Agreement and such breach is not cured within thirty (30) days following
delivery by KnowFat to GFVentures of written notice of such breach.
 
3.3.                      Without prejudice to any other rights or remedies
available to GFVentures, GFVentures may terminate this Agreement at any time
after the Closing by giving written notice to KnowFat in the event that KnowFat
is in breach of any of its material obligations under this Agreement or the
Services Agreement and such breach is not cured (x) within five (5) days
following delivery by GFVentures to KnowFat of written notice of such a breach
pertaining to KnowFat's payment or Share issuance obligations under the Services
Agreement or (y) within thirty (30) days following delivery by GFVentures to
KnowFat of written notice of such a breach pertaining to any of KnowFat’s other
obligations hereunder or thereunder; provided, however, that if KnowFat is in
breach of (a) any of the approval rights of GFVentures hereunder or (b) any of
the provisions of Sections 4, 6, 8, 10 or 12 hereunder, GFVentures may terminate
this Agreement immediately by giving written notice to KnowFat (i.e., without
the necessity of providing any opportunity to cure).  Notwithstanding the
foregoing, KnowFat shall have a one-time only right to cure a breach of
GFVentures's approval rights (i.e., in which case clause (y) of the preceding
sentence shall apply); provided, however, that (i) such breach is capable of
being cured and (ii) neither GFVentures nor Celebrity has been materially
affected by such breach.
 
3.4.                      This Agreement shall automatically terminate upon
termination of the Services Agreement for any reason.
 
3.5.                      Except as otherwise specified in Section 3.6 hereof,
upon the expiration of this license or any extension thereof, or upon its sooner
termination, KnowFat shall immediately discontinue any and all use of the
Property and shall within ten (10) days following the termination of this
Agreement or the end of the Continuation Period (as defined below), as
applicable, deliver to GFVentures a statement showing KnowFat's existing
inventory of any materials bearing the Property (including, without limitation,
those in transit to KnowFat).  Thereupon, GFVentures agrees to discuss with
KnowFat means of disposing of such inventory; provided that if GFVentures and
KnowFat do not mutually agree in writing on the means of disposal within sixty
(60) days of KnowFat's delivery of KnowFat's statement, KnowFat shall promptly
destroy all existing inventory of materials bearing the Property; and KnowFat
shall, within ten (10) days, furnish GFVentures with an affidavit of destruction
with respect thereto signed by an officer of KnowFat.
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
3.6.                      Upon the expiration of this Agreement or any extension
thereof (but specifically excluding any sooner termination of this Agreement),
KnowFat shall have the right, provided KnowFat has duly performed all of its
obligations hereunder and under the Services Agreement, for a period of not more
than ninety (90) days thereafter (the "Continuation Period") to continue using
any materials already produced and in KnowFat's possession and control bearing
Celebrity's name or likeness, subject to KnowFat's continuing obligation to pay
royalties thereon.
 
Section 4.                         Scope of Use.
 
Use of the Property by KnowFat will be limited to use in electronic media, and
in periodicals, newspapers, television, radio and cable broadcasting, the
Internet, printed catalogs and direct mail materials, all solely in connection
with the promotion of the Restaurants and the Stores, and all subject to the
terms and conditions hereof, including, without limitation, Section 10
hereof.  KnowFat shall not use the Property as a component of the Restaurants
and/or the Stores themselves without GFVentures's prior written approval, to be
exercised in GFVentures's sole discretion.
 
Section 5.                         Photographs.
 
GFVentures hereby acknowledges that it has reviewed, and has approved the
photographs of Celebrity attached hereto as Exhibit C (the "Photographs") for
KnowFat's use hereunder consistent with the terms and conditions
hereof.  Notwithstanding any implication herein or in the Services Agreement to
the contrary (including, without limitation, in the exhibits hereto and thereto)
KnowFat will not alter the Photographs or use any other photographs, images,
voices or likenesses of Celebrity without GFVentures's prior written approval,
to be exercised in GFVentures's sole discretion.
 
Section 6.                          Warranty.
 
6.1.                      GFVentures warrants and represents that it is the
owner of and controls the right to use the Property in connection with the
promotion of restaurants and stores, that it has the right and power to grant
the nonexclusive license granted herein, and that there are no other agreements
or commitments with any other party in conflict herewith.  GFVentures further
warrants and represents that to the best of its knowledge the Property does not
infringe any valid right of any third party.
 
6.2.                      KnowFat represents and warrants that it is fully
authorized to enter into and perform this Agreement without violating the legal
or equitable rights of any third party and that this Agreement has been duly and
validly executed by KnowFat and constitutes a valid and binding obligation upon
KnowFat enforceable against KnowFat in accordance with its terms.
 
6.3.                      KnowFat represents and warrants that it will not
knowingly permit, do or commit any act or thing that would degrade, tarnish or
deprecate Celebrity, George Foreman Productions, Inc. ("GFPI") or GFVentures, or
Celebrity's, GFPI's or GFVentures's public image in society or standing in the
community.
 
6.4.                      KnowFat represents and warrants that any and all
incidents, dialogue, characters, actions, "gags," material, ideas, inventions,
ad lib, and other literary, dramatic and musical
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
material written, composed, submitted, added, improvised, interpolated and
invented and/or used by KnowFat pursuant to this Agreement shall be wholly
original and shall not infringe upon or violate any copyright of or the right of
privacy or any other rights of any person or entity and shall not constitute a
libel or slander of any person, firm or corporation.
 
6.5.            KnowFat represents and warrants that KnowFat will comply with
all applicable laws, regulations, orders, and ordinances in connection with the
endeavors contemplated in this Agreement or otherwise and the engagement of
Celebrity's services hereunder.
 
6.6.            KnowFat represents and warrants that neither KnowFat nor its
franchisees, nor any of their respective representatives, agents or employees
will disclose to any party or utilize any confidential or proprietary
information obtained hereunder regarding GFVentures, GFPI or Celebrity.
 
Section 7.               Indemnity.
 
7.1.           KnowFat hereby indemnifies and holds GFVentures, GFPI and
Celebrity and their respective parents, subsidiaries and affiliates, and the
shareholders, officers, directors, members, managers, employees and
representatives of each (collectively, "Licensor Indemnitees") forever harmless
from and against any and all liability, claims and causes of action, for
personal injury or otherwise, arising from KnowFat's activities hereunder or
otherwise in connection with the Restaurants or Stores or the use of the
Property, including without limitation, their manufacture or distribution, or
from infringement of any patent, trademark, copyright or other proprietary right
(other than a cause of action relating to the Property) in connection with any
materials created in connection with this Agreement, from any defect whether
related to design, workmanship or materials or any other factor and whether or
not such materials have been approved by GFVentures, from any claim of a breach
or alleged breach of any of KnowFat’s representations, warranties and agreements
hereunder, and from any other activity related to the Restaurants and Stores and
the promotion thereof as herein contemplated which results in any Licensor
Indemnitee being sued.  None of GFVentures, GFPI or Celebrity shall be liable
for loss of profits or consequential damages.
 
7.2.           GFVentures agrees to defend, indemnify and hold KnowFat, its
officers, directors, agents and employees, harmless against all liabilities,
claims, causes of action, costs, expenses and losses incurred through claims of
third parties against KnowFat arising out of GFVentures's breach of any
representation or warranty hereunder.
 
7.3.           As between KnowFat and GFVentures, GFVentures shall be accorded
full control of the defense and/or settlement of any claims (including, without
limitation, the right to settle by agreeing that KnowFat will discontinue
distribution of any allegedly infringing items) and the right to designate
counsel.  For the avoidance of doubt, the preceding sentence shall not apply to
any claims by KnowFat against GFVentures and vice versa.
 
7.4.           The provisions of this section shall survive the expiration or
termination of this Agreement.
 
Section 8.                Promotion.
 
 
 
 
 
4

--------------------------------------------------------------------------------


 
 
During the Term, GFVentures shall have the right to approve KnowFat's use of any
spokesperson other than Celebrity to promote KnowFat's products or
services.  KnowFat represents and covenants to GFVentures that none of the
Restaurants, Stores, Franchises nor any other business operation of KnowFat
currently involves or shall involve the sale or distribution of alcohol or
tobacco products, firearms, political statements or sexual content and that it
will not use the Property in connection with any product containing, or in any
other context involving, alcohol, tobacco, firearms, political statements or
sexual content.
 
Section 9.                            Maintenance and Protection of the
Property.
 
KnowFat agrees to inform GFVentures of any encroachment or infringement of the
Property which comes to the attention of KnowFat.  As between KnowFat and
GFVentures, any litigation or other action to police the Property and to abate
infringement shall be under the complete control of GFVentures, and KnowFat
agrees to cooperate in any such litigation or action.   As between KnowFat and
GFVentures, GFVentures may retain any money judgment or settlement in such
action, without obligation to KnowFat.
 
Section 10.                          Approvals.
 
10.1.                      All advertising, sales and other promotional
materials and any other matter containing the Property prepared or otherwise to
be used in connection with this Agreement (collectively "Other Materials") must
be approved by GFVentures in writing prior to their production and use
(including, without limitation, the manner in which the Property and the
trademarks associated therewith, and other elements licensed hereunder, may be
presented).  KnowFat shall submit to GFVentures for GFVentures's review and
written approval (a) all preliminary and proposed final artwork and
three-dimensional models which are to appear on, in or in connection with all
Other Materials, (b) a preproduction sample of all Other Materials and (c) six
(6) samples of all Other Materials from the first production run of each
supplier of Other Materials.  GFVentures shall have the right of approval over
the general format of (e.g., appearance on a talk-show), principal people
involved with (e.g., host of a talk-show) and other celebrities with whom
Celebrity is to appear (but specifically excluding other celebrities appearing
at different times at the same event or on the same program) in connection with
each personal appearance required of Celebrity pursuant to this
Agreement.  GFVentures shall endeavor to approve or disapprove any submitted
material or request within a reasonable period of time; provided that any
submitted material shall, in each instance, be deemed disapproved, unless within
fifteen (15) days of GFVentures's receipt of such submitted material, GFVentures
notifies KnowFat to the contrary in writing.  If GFVentures has not approved or
disapproved any submission in writing within the aforementioned fifteen (15) day
period, KnowFat shall have the right to resubmit such request to
GFVentures.  Approval or disapproval shall, in each such instance, lie solely in
GFVentures's discretion.  Any Other Materials not so approved in writing shall
be deemed unlicensed and shall not be manufactured and/or distributed and,
unless otherwise agreed to by GFVentures in writing, shall be destroyed.
 
10.2.                      Except for the limited license specifically provided
herein, it is agreed that GFVentures is not transferring to KnowFat any right to
or interest in any copyright, trademark or service mark relating to the Property
or to any elements thereof or any other copyright, trademark, or service mark
owned or controlled by GFVentures or to any elements thereof.  As
 
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
between GFVentures and KnowFat, all rights not specifically granted to KnowFat
hereunder are reserved by GFVentures.
 
10.3.                      KnowFat may not use all or any part of the Property
(a) in any advertising or promotional material which relate to any product or
service other than the Restaurants or the Stores or (b) in conjunction with any
other name, character, symbol or design not included in the Property other than
the name of the Restaurants or the Stores.
 
10.4.                      As a condition to the right of public distribution
granted to KnowFat hereunder, all advertising, sales and promotional materials
and any other matter containing the Property shall bear such trademark or other
notices of which GFVentures may notify KnowFat in writing.  KnowFat will comply
with GFVentures's instructions as to form, location and content of the notice(s)
as GFVentures may instruct from time to time.
 
10.5.                      KnowFat represents and warrants that all advertising
materials, promotional materials and Other Materials shall comply with all
applicable laws and regulations.  GFVentures's approval of the use or manner of
use of any proposed advertising materials, promotional materials or Other
Material hereunder shall not constitute an opinion as to the legal
appropriateness or adequacy of such use or manner of use, and in KnowFat's use
of the advertising materials, promotional materials and Other Materials it shall
be KnowFat's sole responsibility to comply with all applicable laws and
regulations.
 
10.6.                      KnowFat represents and warrants that the Restaurants
and Stores and the packaging, promotion and advertising materials in connection
with the promotions hereunder shall be operated, manufactured, distributed
and/or performed, as applicable, in compliance with all federal, state and local
laws, regulations and industry standards pertaining thereto (collectively, the
"Laws, Regulations and Standards").  KnowFat shall further provide in its
agreements with all of its franchisees that such franchisees will comply with
all Laws, Regulations and Standards.  If pursuant to the terms hereof, any
materials are manufactured by a third party, then KnowFat shall provide in its
agreement with such third party that such party will comply with all Laws,
Regulations and Standards.
 
10.7           GFVentures, Celebrity and their respective employees, agents and
representatives, including, but not limited to, George Foreman, III and George
Foreman, Jr. (collectively, the "Inspecting Parties") shall have the right at
any time to inspect one or more of the Restaurants and Stores throughout the
Territory for the purposes of inspecting for quality control (the "Restaurant
Inspections") and KnowFat will reimburse all expenses incurred by the Inspecting
Parties in connection therewith.
 
10.8.                      This paragraph shall survive the expiration or
termination of this Agreement.
 
Section 11.                            Product Liability and Errors and
Omissions Insurance.
 
KnowFat shall obtain and maintain at KnowFat's expense, during the Term, and for
three (3) years thereafter, general liability, product liability and completed
operations insurance naming GFVentures, GFPI and Celebrity as insured parties
(including their respective parents, affiliates, subsidiaries, shareholders,
directors, officers, members, managers, employees, agents and representatives),
from a qualified insurance carrier approved in writing by GFVentures in the
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
amount of at least Ten Million Dollars ($10,000,000) for personal and bodily
injury and identical additional amounts for property damage.  This policy shall
specify that it covers all Restaurants and Stores and materials manufactured or
distributed hereunder and that it may not be modified or canceled by the
insurer, except after thirty (30) days' prior written notice by the insurer to
GFVentures; if such cancellation takes place or the policy's coverage is
diminished in any way, GFVentures may terminate this Agreement.  Prior to
operating or promoting any Restaurants or Stores hereunder or manufacturing or
distributing any materials hereunder, KnowFat shall provide GFVentures with a
copy of such policy and a certificate of insurance naming GFVentures, GFPI and
Celebrity and their respective parents, affiliates, subsidiaries, shareholders,
directors, officers, members, managers, employees, agents and representatives as
insured parties as aforesaid.  If any audio or audiovisual works (e.g.,
television commercials) are produced hereunder using Celebrity or the Property,
then KnowFat shall obtain errors and omissions insurance in similar amounts and
with similar requirements as aforesaid.  Compliance herewith in no way limits
KnowFat's obligations hereunder.
 
Section 12.                         Acknowledgments.
 
12.1.                      KnowFat acknowledges that all rights and goodwill
associated with the Property will be used by KnowFat or under its authority in
the manner and pursuant to the terms and conditions contained herein.  KnowFat
will make all solicitations and sales solely in its own name.
 
12.2.                      It is acknowledged that the rights and powers
retained by GFVentures hereunder are necessary to protect the trademark and
property rights of GFVentures and, specifically, to conserve the goodwill and
good name of Celebrity and the Property, and therefore KnowFat agrees that it
will not knowingly allow the same to become involved in matters which will or
could detract from, or impugn the public acceptance and popularity thereof, or
impair their legal status.
 
12.3               KnowFat acknowledges that as between GFVentures and KnowFat,
GFVentures is the owner of all right, title and interest in and to the Property
and in all copyrights, trademarks and other rights associated therewith, and in
all artwork, copy, literary text, advertising and promotional material of any
sort which utilize the foregoing (including all such materials developed by or
under the authority of KnowFat), and the goodwill pertaining to all of the
foregoing; KnowFat hereby assigns to GFVentures all right, title and interest
including all copyrights, and renewals and extensions of copyright, in and to
any and all such materials developed by or under the authority of KnowFat, and
warrants that, following the Term, GFVentures will have the right to use and
exploit and authorize the exploitation of such materials in any manner as
GFVentures elects without obligation to KnowFat or any other entity
whatsoever.  For the avoidance of doubt, the foregoing shall not be deemed to
give GFVentures any ownership right in the names or logos of KnowFat to the
extent that such names or logos do not contain any element of the Property.
 
Section 13.                          No Assignment.
 
KnowFat may not sublicense, assign, or encumber the rights granted to it
hereunder or delegate its obligations hereunder, in whole or in part without
GFVentures's prior written consent
 
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
which in each such instance shall be at GFVentures's sole discretion.  Any
sublicense, assignment or encumbrance in derogation of the foregoing shall be
null and void.  The requirement of consent shall also apply in the case of total
or partial sale or other alienation of a substantial portion of KnowFat's
assets, stock or business.
 
Section 14.                          Expenses.
 
14.1.                      Except as otherwise provided herein, each Party shall
bear its own costs and expenses (including legal and accounting fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.
 
14.2.                      All out-of-pocket travel and other costs and
expenses, including the cost of transportation, lodging and meals, incurred by
Celebrity and GFVentures and the Inspecting Parties in connection with
Celebrity's appearances on behalf of KnowFat and the Restaurant Inspections
shall be reimbursed by KnowFat within thirty (30) days of KnowFat's receipt of
documentation, including receipts, of such costs and expenses.  KnowFat
acknowledges that, to the extent Celebrity is required to travel more than 50
miles outside of Houston, Texas in connection with the performance of his
services, Celebrity will be given a roundtrip first class ticket and, if used, a
companion ticket (by air, if appropriate, and between Houston, Texas and the
destination), exclusive limousine ground transportation and five-star first
class hotel (suite, if available plus a separate room for Celebrity's companion)
accommodations.  Notwithstanding the foregoing, Celebrity may elect to arrange
for alternate means of transportation in lieu of any air transportation
otherwise to be provided for by KnowFat pursuant to the preceding sentence, for
which Celebrity shall be entitled to be reimbursed, for his actual alternative
transportation costs but in no event to exceed the costs of the first class air
transportation offered by KnowFat.
 
Section 15.                          Agreement binding on Successors.
 
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, their heirs, administrators, successors and
permitted assigns.
 
Section 16.                          Waiver, Modification.
 
The failure of any Party to exercise in any respect any right provided for
herein shall not be deemed a waiver of any right hereunder.  This Agreement may
not be modified or altered except by written instrument duly executed by all
Parties.  If any term, clause or provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other term, clause or provision and such
invalid term, clause or provision shall be deemed to be severed from the
Agreement.
 
Section 17.                            No joint venture.
 
Nothing contained herein shall constitute this arrangement to be employment, a
joint venture or a partnership.
 
Section 18.                            Governing Law.
 
 
 
8

--------------------------------------------------------------------------------


 
 
This Agreement and performance hereunder shall be governed by the laws of the
State of New York.  Each party hereto hereby agree to meet and confer in good
faith to resolve any dispute or claim arising out of, or relating to, this
Agreement during the Term through informal discussions between the parties
hereto.  If the parties hereto are unable to resolve such dispute or claim
through such discussions, either party hereto may submit such dispute or claim
to final and binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent such rules are not
inconsistent with this Agreement.  Such arbitration shall be conducted in the
county of the principal office of the non-submitting party.  Any award rendered
pursuant to such arbitrators shall be in writing and final and binding upon the
parties hereto, and judgment upon any such award may be entered in any court
having jurisdiction thereof.  The fees and expenses of such arbitration shall be
borne equally by the parties hereto.  Each party hereto shall pay its own fees
and costs relating to any arbitration proceedings, including, but not limited
to, attorneys' fees.
 
Section 19.                                Notices.
 
All notices, requests, demands and other communications called for or
contemplated hereunder shall be provided as directed in the Services
Agreement.  Without limitation of the foregoing, copies of all notices to
GFVentures shall simultaneously be sent to Franklin, Weinrib, Rudell & Vassallo,
P.C., 488 Madison Avenue, New York, NY 10021, Facsimile Number (212) 308-0642,
Attention: Kenneth M. Weinrib, Esq.
 
Section 20.                                Entire Agreement.
 
Each Party acknowledges that it has read this Agreement and the Services
Agreement, understands them, and agrees to be bound by their terms and further
agrees that they are the complete and exclusive statements of the agreement
between the Parties, and supersedes and merges all prior proposals,
understandings and all other agreements, oral and written, between the Parties
relating to the subject matter of this Agreement and the Services Agreement.
 
Section 21.                                Miscellaneous.
 
In resolving any dispute or construing any provision in this Agreement, there
shall be no presumption made or inference drawn (a) because the attorneys for
one of the parties drafted this Agreement, (b) because of the drafting history
of this Agreement, or (c) because of the inclusion of a provision not contained
in a prior draft or the deletion of a provision contained in a prior
draft.  There are no representations, warranties or covenants by GFVentures
other than those set forth in this Agreement and the Services Agreement.  The
headings of sections and other subdivisions of this Agreement are for convenient
reference only, and shall not be used in any way to govern, limit, modify or
construe this Agreement or otherwise be given any legal effect. KnowFat’s
remedies shall be limited to the right, if any, to obtain damages at law in the
event of a breach hereunder by GFVentures, and KnowFat shall not have the right
in such event to equitable relief or to enjoin or restrain the use and
exploitation of the Property or the services of Celebrity.  It is understood and
agreed that in the event an act of government, war, fire, flood, an Act of God
or labor trouble, or any other similar or dissimilar reasons beyond the control
of a party to this Agreement prevents the performance by such party of the
provisions of this
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
Agreement, then such nonperformance shall not be considered a breach of this
Agreement and such nonperformance shall be excused while the conditions
described herein prevail.
 
[signature page to follow]
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the Parties have duly executed this License Agreement as of
the date set forth above.






KNOWFAT FRANCHISE COMPANY, INC.


By:__________________________________________                                                                
Name:________________________________________                                                                           
Title: ________________________________________                                                                          




GEORGE FOREMAN VENTURES, LLC


By:___________________________________________                                                                
Name: ________________________________________                                                                          
Title:__________________________________________                                                                          
 
 
 
 
 
 
11

--------------------------------------------------------------------------------



 
EXHIBIT A


Services


Celebrity's services may include the following; provided, however, that (a) in
no event will Celebrity be required to perform more than three (3) days of
services hereunder during any twelve (12) month period of the Term, excluding
travel time, and any days of services above and beyond this will be subject to
Celebrity's prior written approval in his sole discretion and (b) upon two (2)
months' prior written notice to GFVentures in each case, KnowFat may require a
total of two (2) additional days of services from Celebrity over the entire
course of the Term:


Year One
A.    Public relations
 
•
Celebrity and GFVentures shall promote KnowFat, KnowFat’s products and
Celebrity’s relationship with KnowFat in the media, including national talk
shows.

 
•
Celebrity and GFVentures shall work with KnowFat’s public relations firm to
garner articles in national magazines promoting the relationship between KnowFat
and Celebrity.

 
•
Celebrity shall appear in targeted media promotions in various U.S. regions for
the purpose of developing interest among potential franchisees.

 
•
Celebrity shall attend the largest industry trade show or the trade show of
KnowFat's choice and participate in promotional activities at such trade show on
behalf of KnowFat.

B.    In-store
 
•
Celebrity and GFVentures may use the George Foreman name and image for in-store
marketing (i.e., cut-outs, pictures).

 
•
Celebrity shall visit stores and participate in promotional activities at stores
on behalf of KnowFat.

Year Two
A.    Public relations
 
•
Celebrity and GFVentures shall promote KnowFat, KnowFat’s products and
Celebrity’s relationship with KnowFat in the media, including national talk
shows.

 
•
Celebrity and GFVentures shall work with KnowFat’s public relations firm to
garner articles in national magazines promoting the relationship between KnowFat
and Celebrity.

 
•
Celebrity shall appear in targeted media promotions in various U.S. regions for
the purpose of developing interest among potential franchisees.

 
•
Celebrity shall attend the largest industry trade show or the trade show of
KnowFat's choice and participate in promotional activities at such trade show on
behalf of KnowFat.

B.           In-store
 
•
Celebrity and GFVentures may use the George Foreman name/image for in-store
marketing (i.e., cut-outs, pictures).

 
•
Celebrity shall visit stores and participate in promotional activities at stores
on behalf of KnowFat.

 
 
 
 
12

--------------------------------------------------------------------------------


 
C.           Advertising
 
•
Subject to the proviso at the beginning of this Exhibit A, Celebrity shall make
himself available for two eight hour days of promotional activity (including
production of TV, radio or print media advertising).

Year Three
A.           Public relations
 
•
Celebrity and GFVentures shall promote KnowFat, KnowFat’s products and
Celebrity’s relationship with KnowFat in the media, including national talk
shows.

 
•
Celebrity shall appear in targeted media promotions in various U.S. regions for
the purpose of developing interest among potential franchisees.

B.           In-store
 
•
Celebrity and GFVentures may use the George Foreman name/image for in-store
marketing (i.e., cut-outs, pictures).

 
•
Celebrity shall visit stores and participate in promotional activities at stores
on behalf of KnowFat.

C.           Advertising
 
•
Subject to the proviso at the beginning of this Exhibit A, Celebrity shall make
himself available for two eight hour days of promotional activity (including
production of TV, radio or print media advertising).

Year Four
A.           Public relations
 
•
Celebrity and GFVentures shall promote KnowFat, KnowFat’s products and
Celebrity’s relationship with KnowFat in the media, including national talk
shows.

 
•
Celebrity shall appear in targeted media promotions in various U.S. regions for
the purpose of developing interest among potential franchisees.

B.           In-store
 
•
Celebrity and GFVentures may use the George Foreman name/image for in-store
marketing (i.e., cut-outs, pictures).

 
•
Celebrity shall visit stores and participate in promotional activities at stores
on behalf of KnowFat.

C.           Advertising
 
•
Subject to the proviso at the beginning of this Exhibit A, Celebrity shall make
himself available for two eight hour days of promotional activity (including
production of TV, radio or print media advertising).

 
 
 
 
 
 
13

--------------------------------------------------------------------------------


 
 
EXHIBIT B


Licensed Property


The following Property forms part of this Agreement:


The name, image and likeness of the boxing celebrity George Foreman.
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
EXHIBIT C


Photographs


 
 
 
 
 
 

 


15


 

